DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference 20 in Par 0016.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-8, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 6,267,284).
Regarding claim 1, Clark discloses a strip of fastening elements 6 having receiving elements 6a and fastening elements 8 received in the receiving elements, said fastening elements 8 each defining a fastening direction that is the same for all of the fastening elements, (Fig 4) wherein the receiving elements 6a are arranged in at least one row, which defines a transport direction, the at least one row including a frontmost receiving element and a rearmost receiving element, wherein the fastening direction and the transport direction enclose an acute angle (Fig 1, 4), wherein the strip of fastening elements 6 has a support element 42 for supporting the frontmost receiving element counter to the fastening direction and/or a counter-support element 42, 46 for supporting the rearmost receiving element in the fastening direction (Fig 1, 4, 5), (Col 5, Lines 49-67,Col 6, Lines 1-52).
Regarding claim 2, Clark discloses the frontmost receiving element has the support element 42, (Fig 4, 5).
Regarding claims 3 and 11, Clark discloses the rearmost receiving element has the counter-support element 42, 46 (Fig 5).
Regarding claims 4, 12, 13, Clark discloses the support element 42 is suitable for supporting the frontmost receiving element on a counter-support element of a preceding strip of fastening elements that is arranged in front of the strip of fastening elements in the transport direction (Fig 4, 5).
Regarding claims 5, 14-16, Clark discloses the counter-support element 42, 46 is suitable for supporting the rearmost receiving element 40 on a support element of a succeeding strip of fastening elements that is arranged behind the strip of fastening elements 6 in the transport direction (Fig 1, 4, 5).
Regarding claims 6, 17-20, Clark discloses the support element 42 comprises a projection, which protrudes in the transport direction from the frontmost receiving element (Fig 4, 5). 
Regarding claim 7, Clark discloses the counter-support element 42, 46 comprises a counter-support projection, which protrudes from the rearmost receiving element counter to the transport direction (Fig 1, 4, 5).
Regarding claim 8, Clark discloses the receiving elements 40 each comprise a sleeve, in which one of the fastening elements 8 is received (Fig 4).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 6,267,284) in view of Japanese patent (JP 55107105A).
Regarding claim 9, Clark discloses a fastening device having a magazine 4, a first strip of fastening elements 6, (Fig 1, 4, 8), wherein the magazine 4 has a transport channel for transport of the first strip of fastening elements 6 in a transport direction, wherein the first strip of fastening elements is configured as claimed in claim 1 (Fig 1, 4, 8), (Col 6, Lines 8-17, Col 6, Lines 29-39). 
Clark does not disclose a second strip of fastening elements wherein the magazine has a transport channel for transport of the first and second strip of fastening elements. However, the Japanese Patent discloses a magazine having a first strip of fastening elements 1a and a second strip of fastening elements 1b connected at the ends, (Fig 1-8). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clark to include a first and second strips of fastening elements as taught by the Japanese Patent, in order to provide a continuous strip of fastening elements.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the magazine would have the first and second strip of fastening elements in the transport channel with the second strip of fastening elements configured as claimed in claim 1.
Regarding claim 10, Clark modified by the Japanese Patent would have the support element 42 of the strip of fastening elements 6 succeeding in the transport direction and the counter-support element 42, 46 of the strip of fastening elements 6 preceding in the transport direction in engagement with each other and would support each other (Fig 1, 5, 8).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
04/30/2022